 406DECISIONSOF NATIONALLABOR RELATIONS BOARDunit 20We are of the opinion that the interests of the American Clubemployees are sufficiently related to those of the Employer's produc-tion and maintenance employees to permit their inclusion in the unit.We find that all production and maintenance employees at theEmployer's Kohler, Wisconsin, plant, including shop office stenogra-phers, American Club employees, all employees described in the Octo-ber 23, 1950, Supplement "B" of the present contract between theEmployer and the Intervenor, and all employees described in Sup-plement "F" of the contract, including employees doing experimentalwork in the development department, but excluding general office andclerical employees, draftsmen, technicians, clerks in the medical de-partment, employees in the employment department, doctors, dentists,nurses, engineers,employees in the chemical and physical laboratory,confidential employees, watchmen, guards, and supervisors, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section (9) (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]20Taunton PearlWorks,89 NLRB 1382;Wm. P. McDonald Corporation,83 NLRB 427;S. S. Pierce Co.,82 NLRB 1260;Wilson and Co.,Inc.,80 NLRB 1466.SUB GRADE ENGINEERINGCOMPANYandCLIFFORD E. COLLINSINTERNATIONALUNION OF OPERATINGENGINEERS,HOISTING ANDPORTABLELOCAL No. 101 OF GREATER KANSAS CITY AND VICINITY,AFL,andCLIFFORD E. COLLINSSUB GRADEENGINEERINGCOMPANYandERVIN R. STEWARTINTERNATIONAL UNION OF OPERATINGENGINEERS,HOISTING ANDPORTABLELOCAL No. 101 OF GREATER KANSAS CITY AND VICINITY,AFL,andERVINR. STEWART.Cases Nos. 17-CA-234, 17-CB-10,17-CA-235, and 17-CB-11.February 27, 1951Decision and OrderOn July 25, 1950, Trial Examiner Charles W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report, and supporting briefs.The Respondents' requests for oral argument are hereby denied, as93 NLRB No. 45. SUB GRADE ENGINEERING COMPANY407the record, the exceptions, and the Respondents' briefs, in our opinion,adequately present the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions and briefs, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions.The events leading up to the discharge of the complainants are fullydescribed in the Intermediate Report.The Trial Examiner found,and we agree, that these discharges were discriminatory.When itbecame necessary, because of the approaching termination of opera-tions, to make permanent layoffs, the Respondent Company informedthe Respondent Union that it would make the layoffs in accordancewith job seniority.The Respondent Union insisted, however, uponthe application of its trade rule of many years' standing, which re-quired that members of Local 101-B be laid off before members ofLocal 101, regardless of their respective job semority.lAs the com-plainants herein would not have been laid off at that time absent theRespondent Company's compliance with the Union's demand, we findthat the Respondent Company "permitted the Union to arrogate toitself the Company's control over employment, and to use such controlto accomplish discharges which were clearly discriminatory." 2Our dissenting colleague, although conceding that the complainantswere discriminatorily discharged,3 and that the discharges were made"in accordance with the Union's request," contends that we cannotfind that the Respondent Union "caused" the discharges without giving,to Section 8 (b) (2) its "broadest possible interpretation-an interpre-tation which ignores Section 8 (c) of the Act." The dissentingopinion further contends that our conclusion herein is contrary to theBoard's decisions in theHenry Shore 4andJuneau Spruce 5cases.However, we do not consider that the majority opinion in this casedeparts from the Board principles enunciated in the cited cases, asthose cases were concerned only with "attempt to cause" discrimina-'The Respondent Union contends that the discharge of the complainants was the "resultof the exercise of a valid trade rule of seniority of respondent union and in the province ofthe internal affairs of a labor organization, in which province the Board is without authorityto interfere."We are not passing upon the general validity of the Respondent Union'strade rule,however, but limit our findings herein to the discriminatory discharges whichresulted in the instant case from the application of that rule.sAirProducts,Incorporated,91 NLRB 1381.The dissent apparently does not disagree with the finding that the Employer violatedSection 8(a) (3) of the Act.4Denver Building and Construction Trades Council (HenryShore),90 NLRB 1768.International Longshoremen's and Warehousemen'sUnion(Juneau Spruce),90 NLRB1753. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, and no actual discrimination in violation of Section 8 (a) (3)of the Act resulted from those attempts.Neither of those cases reached the situation now before us, wherethe request to discriminate resulted in actual discrimination in vio-lation of Section 8 (a) (3) of the Act. In the instant case, the Re-spondent Union's International and its locals were the source of theCompany's labor supply, not only for the job involved here but forother operations in various parts of the country. In view of the Re-spondent Union's potential economic power to deprive the Employerof its labor market, the request of the Respondent Union's job steward,later reiterated by the business agent, that members of the subordinatelocal be laid off out of turn, exerted sufficient pressure to accomplishthe ends desired by the Respondent Unions It is unrealistic tocontend that such request was not in fact the "cause" of the discharges.7The argument in the dissenting opinion based upon the free-speechprovisions of Section 8 (c) is inapplicable to the present situation.As Senator Taft said in explaining these provisions, ". . . the privi-lege of this subsection is limited to expression of `views, arguments,[sic] or opinion.' It has no application to statements which are actsin themselves or contain directions or instructions." 8 It was because ofthe limitation of the free-speech provisions to "views, arguments, oropinion," and because of the possible conflict between Section 8 (b)(2) and Section 8 (c), that the Conference Committee removed fromSection 8 (b) (2) the word "persuade," which necessarily includedthe expression of "views, argument, or opinion," and substituted thebelieve that "persuasion" which results in discrimination would be,protected by Section 8 (c).Our view is supported by the opinionof Chief Judge Learned Hand in theLanger case,"in which he wrote :... it appears to us extremely doubtful that it [Section 8 (c) ]can mean to cover all the "unfair labor practices" which § 8 (b)(2) includes.For example, among these is "causing or at-tempting to cause" an employer to violate § 8 (a) (3), and it isa violation of § 8 (a) (3) for an employer to discriminate againstan employee in order to induce him to join a Union, or dissuadehim from joining one.We do not believe that Congress meantto allow a union to persuade an employer so to discriminate, eventhough it does so without threats or promises.8The nature of the "request" is set forth in detail in the Intermediate Report.7Our dissenting colleague has had no difficulty in finding a union's request for discharge,unaccompanied by threats, the "cause" of the discharge within the meaning of Section8 (b) (2) where there was a contract containing an illegal union-security provision(CarlyleRubber Co, Inc.,92 NLRB 385), or where the union-security provisions of a contractwere not yet effective(Kingston Cake Company, Inc.,91 NLRB 447).We cansee no goodreason for treating the request herein differently.8 Senator Taft's Supplementary Analysis of Labor Bill as Passed, 93 Cong. Rec. 7002(June 17, 1947).9International Brotherhood of ElectricalWorkers v. N. L. R. B.,181 F. 2d 34 (C. A. 2). SUB GRADE.ENGINEERINGCOMPANY409We therefore find that the Respondent Company, by the dischargeof the complainants, violated Section 8 (a) (3) and 8 (a) (1) of theAct.We further find that the Respondent Union, by its demand,caused the Respondent Company to discriminate against the com-plainants and thereby violated Section 8 (b) (2) and 8 (b) (1) (A)of the Act 10OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :I.The Respondent, Sub Grade Engineering Company, Omaha,Nebraska, its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Encouraging membership in International Union of OperatingEngineers, Hoisting and Portable Local No. 101 of Greater KansasCity and Vicinity, AFL, or in any other labor organization, by dis-criminating in regard to the hire and tenure of employment of itsemployees, or any term or condition of their employment, except tothe extent permitted by the proviso to Section 8 (a) (3) of the Act.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at its construction offices in Kansas City and vicinity, ifany, copies of the notice attached to the Intermediate Report andmarked Appendix A 11 Copies of said notice, to be furnished by theRegional Director for the Seventeenth Region, shall, after being dulysigned by the Respondent Company's representative, be posted byit immediately upon receipt thereof and be maintained by it for aperiod of at least sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Companyto insure that such notices are not altered, defaced, or covered by anyother material;(b)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.H. The Respondent, International Union of Operating Engineers,Hoisting and Portable Local No. 101 of GreaterKansasCity and10CfKingstonCake Company, Inc, supra;Air Products, Incorporated,supra."This notice, however, shall be and it hereby is amended by striking from the firstparagraph thereof the words"the recommendations of a Trial Examiner" and substitutingin lieu thereof the words"A Decision and Order."In the event that this Order is enforcedby a decree of a United States Court of-Appeals,there shall be inserted before the words"A Decision and Order"the words"A Decree of the United States of Appeals Enforcing." 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDVicinity,AFL, its officers, agents, representatives, successors, andassigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Sub Grade Engineering Com-pany, Omaha, Nebraska, its officers, agents, successors, or assigns, todiscriminate against its employees in violation of Section 8 (a) (3)of the Act;(b) In any like or related manner restraining or coercing employeesof Sub Grade Engineering Company, its successors or assigns, inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) 'Post at its offices in Kansas City, Missouri, and in other con-spicuous places, including all places where notices to members arecustomarily posted, copies of the notice attached to the IntermediateReport and marked Appendix B: 2 Copies of said notice, to be fur-nished by the Regional Director for the Seventeenth Region, shall,after being duly signed by the Respondent Union's representatives,be posted by it immediately upon receipt thereof and maintained by itfor a period of at least sixty (60) consecutive days thereafter.Rea-sonable steps shall be taken by the Respondent Union to insure thatsaid notices are not altered, defaced, or covered by any other material;(b)Mail to the Regional Director for the Seventeenth Regionsigned copies of the notice attached hereto and marked Appendix B,fbr posting, the Respondent Company willing, at the constructionoffices and place of business of the Respondent Company in KansasCity and vicinity, in places where notices to employees are customarilyposted.Copies of said notice, to be furnished by the Regional Directorfor the Seventeenth Region, shall, after being signed as provided inparagraph II, subparagraph 2 (a) of this Order, be forthwith re-turned to the Regional Director for such posting ;(c)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent Union has taken to comply herewith.III.The Respondents Sub Grade Engineering Company, Omaha,Nebraska, its officers, agents, successors, and assigns, and Interna-tional Union of Operating Engineers, Hoisting and Portable LocalNo. 101 of Greater Kansas City and Vicinity, AFL, its officers, agents,representatives, successors, and assigns, shall jointly and severallymake whole Clifford E. Collins and Ervin R. Stewart for any, lossof pay they may have suffered because of the discrimination againstthem, by payment to each of them of a sum of money equal to the12 See footnote 11. SUB GRADE, ENGINEERING COMPANY411amount he normally would have earned as wages during the periodfrom September 25 to October 28, 1949, less his net earnings duringthe said period.MEMBER MURDOCK, dissenting in part:On the facts in this case I am unable to agree with the conclusionof the majority that the Respondent Union has violated Section 8(b) (2) of the Act.The Trial Examiner found and the majority agree that there wasno written or oral agreement between the two Respondents requiringthe discharge of the complainants.Moreover, there is no evidencein the record to indicate that threats of reprisal or promises of bene-fit were used by the Respondent Union to secure their discharge.Admittedly, the Union took the position, when approaching comple-tion of the work made necessary the permanent layoff of one crewof pumpers, that the complainants, as members of branch or subdi-vision Local 101-B, should be discharged before other employees whowere members of parent Local 101. This was in accordance withLocal 101's established "trade rule" which gave Local 101 membersseniority over 101-B members where a permanent layoff was to occur.But I cannot find, as do the majority, that the Respondent Companypermitted the Union to arrogate to itself the Company's control overthe employment of Collins and Stewart. In my opinion, the Union'srepresentations to the Company amounted, in essence, to nothing morethan a request that the Company honor the Union's "trade rule" con-cerning seniority among its members on layoffs.Clearly, the dis-charge of the complainants was at all times within the discretion ofthe Company. That the latter acted in accordance with the Union'srequest does not convert its voluntary action into action by the Re-spondent Union.As indicated above, the Company was under no obligation, con-tractual or otherwise, to accede to the Union's request.The requestwas not accompanied by threats to picket, picketing, or any other formof coercive conduct in the nature of reprisals or threats of reprisal.In order to spell out a violation of Section 8 (b) (2) in this case themajority must give the phrase "cause or attempt to cause" in Section8 (b) (2) the broadest possible interpretation-an interpretation whichignores Section 8 (c) of the Act.This is exactly what I had thoughta unanimous Board had repeatedly refused to do in our most recentdecisions relating to this issue.13In those cases the Board specificallyheld thatrequeststo discriminate made by a union to an employercame under the heading of "persuasion" rather than "cause" and were13Denver Building and Construction Trades Council(Henry Shore),90 NLRB 1768;International Longshoremen's and Warehousemen's Union(Juneau Spruce),90 NLRB 1753. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore not proscribed by Section 8 (b) (2).Particularly, in theHenry Shorecase the Board explained at some length that peacefulpicketing, heretofore believed to be "persuasion" within the meaningof Section 8 (c), was no longer protected by the language of thatSection because of recent Supreme Court decisions holding that picket-ing for an unlawful objective was not to be equated with speech becauseit has aspects which were more than mere speech. The Boardthereforeheld that the picketing and threats to picket in that case came withinthe proscriptive language, "to cause or attempt to cause," in Section8 (b) (2).The rationale of these cases is based upon an interpretativeproblem recognized by the Board as early as theWadsworthcase '14one of the first cases dealing with a violation of Section 8 (b) of theAct.It was conceded in that and subsequent cases that Congressintended Section 8 (c), guaranteeing freedom of speech to employees,employers, and labor organizations, to apply to Section 8 (b) (2).Given its broadest interpretation, the language of Section 8 (b) (2)would, of course, forbidallmeans, including mere persuasion, em-ployed by a labor organization to achieve its objective.Faced withthis apparent conflict in the Statute, the Board turned to legislativehistory.That legislative history shows, as a unanimous Board hassince conceded, that Congress was aware of this problem and had spe-cifically changed the proposed language of Section 8 (b) (2) to makethat Section accord with Section 8 (c).The change was explainedby Senator Taft in the following words (93 Cong. Rec. 6600) :The original Senate language used the words "to persuade or.attempt to persuade."The House conferees objected on theground that it seemed inconsistent with the provisions guaran-teeing all parties freedom of expression.The conferees clarifiedthis language so that it reads "to cause or attempt to cause."It is on the basis of this legislative history that the Board has givenSection 8 (b) (2) a scope limited by Section 8 (c) and has ruled inthe cases cited above that a mere request comes under the heading of"persuasion" protected by Section 8 (c) and is not interdicted by thelanguage of Section 8 (b) (2) when that Section is read in the lightof the immunizing language of Section 8 (c).But if now, as themajority hold in the instant case, a mererequestis deemed sufficient"tocausean employer" to engage in unlawful discrimination in viola-tion of Section 8 (b) (2) if he acquiesces in the request, then it wouldappear that any expression of "views, argument or opinion" by a labororganization is similarly to be prohibited under Section 8 (b) (8).This holding is not only contrary to the unanimous Board's decisionofHenry ShoreandJuneau Spruce,but reads Section 8 (c) out of theAct insofar as Section 8 (b) (2) is concerned, despite the clearly14United Brotherhood of Carpenters and Joiners of America, District Council of KansasCity, at al.(Wadsworth Building Company,Inc.),81 NLRB 802. SUB GRADE ENGINEERING COMPANY413expressed contrary intent of those primarily responsible for the pas-sage of the amended Act, as evidenced by the legislative history citedabove.The majority, however, deny that their decision here is contrary tothe.Henry ShoreandJuneau Sprucedecisions.15They point out thatthe requests found to be protected activity in those cases were not suc-cessful.Although that is true as a matter of fact, I have carefullyreviewed the Board's decisions in`those cases and I can find no lan-guage supporting a legal distinction based upon the success or lackof success of the request.The issue was put squarely and with nolimitation to the Board by the Trial Examiner in theHenry Shorecase : "Whether a bare demand for a closed shop or other discrimina-tory condition is alone enough upon which to predicate a violation ofSection 8 (b) (2) is a question that has not yet been definitivelyanswered by the Board."The Trial Examiner answered the ques-tion in the negative.After quoting the legislative history, the TrialExaminer said : "It is thus clear that Congress did not intend Section8 (b) (2) to reach all means by which a union may seek to procureillegal discrimination.To spell out a violation of Section 8 (b) (2)something more must be shown than non-coercive persuasion by aunion."The Board approved these findings with no suggestion thatthe success of the demand was a relevant consideration stating ".. .that the requests to discriminate in favor of the members of the Re-spondent Council's affiliates were mere `attempts to persuade,' hence,in view of the legislative history detailed in the Intermediate Report,not proscribed by Section 8 (b) (2). " TheJuneau Sprucecase wasdecided on the same rationale.Again, there was no suggestion thatthe freedom of speech specifically accorded by Section 8 (c) and previ-ously recognized by this Board could be reduced to a meaninglessright by the distinction the majority adopt today.Under the major-ity view the Union is permitted by Section 8 (c) to make a bare dis-criminatory request without being found guilty of an "attempt tocause" discrimination in violation of Section 8 (b) (2).But if theemployer should be persuaded to act upon that request,ipso factotheUnion's speech theretofore lawful becomes unlawful and a violationof Section 8 (b) (2). It seems to me that this is a dangerous distinc-tion that carries implications far beyond the instant case.For it'6At one point the majority opinion seems to suggest that Section 8 (c) cannot bedeemed applicable to the Union's request in the instant case because the request cannotbe considered the expression of "views,arguments or opinion"which 8(c) protects, butrathermust be viewed in the category of "statements which are acts in themselvesor contain directions or instructions" which are not protected by Section 8 (c).Aplea by a Union that its trade rules on seniority be respected by an employer in makinglayoffs clearly constitutes the expression of a "view"or an "argument"to the employer.Moreover,a contrary holding as to the nature of the request could not be made withoutoverruling theHenry ShoreandJuneau Sprucedecisions entirely,which the majorityelsewhere say they do not do. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeans that no form of persuasion under Section 8 (c) can ever becompletely protected by that Section.Persuasion is not persuasionwhen it persuades.I do not find the quotation from Judge Hand's opinion in theLangercase which is relied upon by my colleagues sufficient reason to departfrom our former decisions on this subject.The views there expressedwere pure dicta, no issue as to the interpretation of Section 8 (b) (2)being before the Court. I am unable to accept such dicta as againstthe legislative history of Section 8 (b) (2).Intermediate ReportMr. MartinSacks,forthe General CounselMr.Sol M.Yarowsky,of KansasCity, Mo., for theRespondentCompany.Messrs. CltifLangsdaleandJohn J. Manning,of KansasCity,Mo., for theRespondent Union.STATEMENT OF THY CASEUpon charges duly filed by Clifford E. Collins and Ervin R. Stewart, individ-uals, the General Counsel of the National Labor Relations Board,' on behalf ofthe Board, caused the Regional Director of the Seventeenth Region, at KansasCity,Missouri, to issue a complaint on May 10, 1950, against Sub GradeEngineering Company, herein called the Respondent Company, and Interna-tional Union of Operating Engineers, Hoisting and Portable Local No. 101 ofGreater Kansas City and Vicinity, AFL, herein called the Respondent Union,alleging that the Respondent Company has engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3) and Section2 (6) and (7) of the Labor Management Relations Act, 1947, (Public Law 101,80th Congress), herein called the Act, and that Respondent Union has engagedin unfair labor practices affecting commerce within the meaning of Section 8(b) (1) (A) and (2) and Section 2 (6) and (7) of the Act. Copies of thecharges, the complaint, the order consolidating the cases, and notice of hearingwere duly served upon the Respondents and the individuals who filed thecharges.-With respect to the unfair labor practices, the complaint alleged, in substance:that on September 25, 1949, the Respondent Union caused the RespondentCompany to discharge, and that the Company did discharge, employees CliffordE. Collins and Ervin R. Stewart because they were not members of the Respond-ent Union.In its duly filed answer the Respondent Company admitted certain jurisdic-tional allegations, but denied that it had engaged in any unfair labor practices.Affirmatively it alleged that its action in discharging Collins and Stewart, upondemand by the Union, was without knowledge or reason to believe that discrimi-nation had been invoked by the Union. In its answer the Respondent Uniondenied the commission of the alleged unfair labor practices.Affirmatively theUnion alleged, in substance, that Collins and Stewart were discharged pursuantto a "trade rule" concerning job seniority, and that the Board is without juris-diction, among other reasons, because Collins and Stewart have not exhaustedtheir rights of hearing and appeal within the Union.1 The General Counsel and his representative at the hearing are herein referred toas GeneralCounsel, and the National Labor Relations Board.as the Board. SUB GRADE,ENGINEERINGCOMPANY415Pursuant to notice, a hearing was held at Kansas City, Mo., on May 31 andJune 1, 1950, before the undersigned, a Trial Examiner duly designated by theChief Trial Examiner.The General Counsel and the Respondents were repre-sented by counsel.All parties were afforded full opportunity to participatein the case, to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.At the opening of the hearing the Respondent Union moved for dismissal ofthe complaint upon the following grounds: (1) Because the complaining indi-viduals had not exhausted rights provided by the Union's constitution; (2)because termination of the employment of the individuals was in accordancewith a long-established trade rule, and because rights guaranteed to employeesunder Section 7 of the Act do not include protection from trade rules imposedupon its own members by a labor organization.Ruling upon this motion wasreserved, and the parties were requested to present evidence upon the issuesthus raised.-Disposition of the motion is made in the findings and conclusionsappearing below.Briefs have been received from the General Counsel and counsel for each ofthe Respondents.Upon the entire record in the case and from his observation of the witnesses,the TrialExaminermakes the following:FINDINGS OF FACTI.THE BUSINESSOF SUB GRADE ENGINEERING COMPANYSub Grade Engineering Company is a contracting and engineering corpora-tion organized under the laws of the State of Nebraska. Its office and principalplace of business is in Omaha, Nebraska ; other offices are maintained in NewYork, New York, and Bell, California.The Respondent Company is engaged in building construction, "unwatering,"and engineering.During 1949, it performed pumping and other services invarious States of the United States, such services being valued at about $50,000.In the course of its business, the Respondent Company uses pump equipment,material, and supplies valued at about $50,000, 75 percent of which was shippedto it from sources outside the State of Nebraska.Also during 1949, the Respondent Company contracted to perform the pump-ing or "unwatering" operation for Electric Bond and Share Builders and Design-ers, a subdisiary of Electric Bond and Share Company, at a location known asHawthorne Station, a power plant project located on the Missouri River atKansas City, Missouri.The Hawthorne Station is a project valued at about$25,000,000.The amount of the contract between the Respondent Company andElectric Bond and Share Builders and Designers, for the said project, was about$40,000, and the value of the pump machinery used by the Respondent Companyon this project was about $50,000, all of which machinery was shipped to theHawthorne Station project from points outside the State of Missouri'II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Hoisting and Portable LocalNo. 101 of Greater Kansas City and Vicinity, AFL, is a labor organizationadmitting to membership employees of the Respondent Company.2The Trial Examiner finds to be without merit the Respondent Company's position,urged at the hearing that its operations are local in character and that the Boardshould not assert jurisdiction. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. THEUNFAIR LABOR PRACTICESA. Relevant eventsLocal 101, the labor organization herein charged as engaging in unfair laborpractices, is governed by the constitution of the International Union of Operat-ing Engineers. In terms of the constitution, Local 101 is known as a "parentLocal Union."Pursuant to the constitution the parent local in 1934 appliedfor and was granted by the International a "restricted" charter for a "branch"or "subdivision" which became local 101-B.The branch was chartered for thepurpose of organizing workers who operated certain machines, particularly inroad construction.At the time material, however, both the parent local andthe branch local held separate charters, there being about 140 members of Local101 and about 1,200 members of Local 101-B.Only by vote of Local 101 memberscan applicant members of Local 101-B acquire full membership in the parentlocal.Shortly after establishment of the branch local, the parent local set up a"trade rule," still existent, whereby its members hold layoff priority over mem-bers of 101-B. That is to say, where members of both locals are working on ajob, at times of a general layoff and regardless of relative seniority on the joballmembers of Local 101-B must be ,laid off before any members of Local 101are terminated.The two complainants in this case, Clifford E. Collins and Ervin R. Stewart,have for a number of years been ihembers of the branch local, but not of theparent local.In 1949 both made unsuccessful efforts to become members of theparent local.In March Collins made formal application to transfer, and onseveral occasions thereafter was informed that he must await executive boardaction.In July Stewart informally applied to the treasurer of the parent local,but was told there were too many applicants ahead of him. Not until November1949 did the parent local take formal action upon the to applications. Accord-ing to minutes of the parent local, it was then voted to "lay over" the applica-tions "until conditions improved."When the Respondent Company began its pumping operations in June 1949at the Hawthorne project it hired pump operators through the RespondentUnion, although no written or oral agreement between the two Respondentsrequired this action.According to the superintendent it is the company practicewhen beginning such operations to hire through the local of the OperatingEngineers in the locality.When the superintendent sought a crew of pumperson or about June 22, the Respondent Union sent Collins and Stewart (and oneother individual not here involved) to the job.The superintendent was notinformed, according to his undisputed testimony, as to what labor organization,if any, either of the two men belonged. About 3 months later the companyhired, also through Local 101, another crew of three pumpers. These latterthree were members of the parent local.Late in September the company decided to lay off one crew of pumpers, sincethe job was nearing completion.According to the superintendent it is thecompany practice to observe seniority on the job at times of layoff, ability beingequal.In this case, however, the superintendent was informed by the jobsteward of the parent local that because of the "trade rule" he must first lay offthe crew in which Collins and Stewart were working. The superintendentpromptly communicated with the business agent of the parent local and requestedthat the "trade rule" be waived. The business agent replied that he was withoutauthority, and confirmed the steward's statement that Collins and Stewart mustbe laid off because they were "B men and the 101 men had seniority," and that SUB GRADE ENGINEERING COMPANY417"any 101 man had seniority over any B man where a permanent layoff was tooccur."On September 25, the selection being made as a result of the RespondentUnion's demand, the Respondent Company laid off Collins and Stewart. OnOctober 28 pumping operations were further reducedOn this latter date, hadcompany practice been followed, Collins and Stewart would have been dismissed.Early in November the entire operation ceased.At the hearing all partiesstipulated that the only period herein involved as to discrimination, if any, isfrom June to November 1949-that is, from the date of their hiring to the datewhen they would have been permanently laid off had company practice andnot the trade rule been followed.B. The issues and positions of the partiesIn essence, the issues raised by the complaint are as follows :As tothe Respondent Company:that it discriminatorily discharged, in viola-tion of Section 8 (a) (3) of the Act, Collins and Stewart because they were notmembers of the Respondent Union;As to the Respondent Union:that it caused the employer thus to discriminateagainst the two employees who had been denied membership on grounds otherthan refusal to tender dues and initiation fees.The Respondent Company urges that it may not be held to have encouragedmembership in Local 101 as against Local 101-B in the layoff since it acted ingood faith upon assertion of the Respondent Union that the "trade rule" had beenadopted by the latter's membership.The Respondent Union chiefly urges, in effect, that the "trade rule," underwhich Collins and Stewart were dismissed, was valid and that the Board iswithout authority to interfere "in the internal affairs of labor organizations."General Counsel urges: (1) That nonmembership in Local 101 was the onlyreason for the dismissals; (2) that Local 101 and Local 101-B are separateentities in effect; (3) that because no contract existed between the two Re-spondents neither proviso of Section 8 (a) (3) is involved; (4) that the dis-missals tended to encourage membership in Local 101 and to discourage mem-bership in Local 101-B; (5) that by causing the Company to discriminate againstLocal 101-B members in matters of employment the Respondent Union hasviolated Section 8 (b) (2) ; and (6) that by the same conduct the RespondentUnion has violated Section 8 (b) (1) (A) in that its conduct was coercive of theemployees' right to refrain from joining Local 101.C. ConclusionsThe Trial Examiner finds merit in the contentions of General Counsel.Nocontract existed, valid or otherwise, between the two Respondents requiringmembership in Local 101, or providing for any seniority rules. The simple factis that Collins and Stewart were deprived of employment between September25 and October 28 solely because they were not members of Local 101. Suchdeprivation of employment could reasonably have had no other affect than toencourage membership in Local 101 and discourage membership in Local 101-B.Whatever the constitutional relationship between the parent local and itsbranch, the Respondent Union's demand upon the Respondent Company clearlyestablishes that in its own view, for employment purposes at least, they are twoseparate entities.Section 8 (a) (3) specifically prohibits discrimination intenure of employment which encourages or discourages membership in anylabor organization, except in situations not here material.943732-51-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent Union caused the employer to discriminate against non-members of Local 101 who at the same time had, in effect, been denied member-ship inLocal 1012 Section 8 (b) (2) prohibits such action on the part of alabor organization.The same action likewise falls under the prohibitive pro-visions of Section 8 (b) (1) (A), since no valid agreement required membershipin Local 101.Discrimination as to tenure of employment is coercive, and in thesituation here described the employees plainly had the right to remain membersof Local 101-B and to refrain from joining Local 101 or any other labororganization.,The Trial Examiner therefore concludes and finds: (1) That on September25, 1949, the Respondent Company discriminatorily discharged Collins andStewart, thereby encouraging membership in Local 101 and discouraging mem-bership in Local 101-B; (2) that the Respondent Union caused the RespondentCompany thus to discriminate against the two employees ; and (3) that bothRespondents restrained and coerced employees in the exercise of rightsguaran-teed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondent Company described in SectionI,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents engaged in unfair labor practices the TrialExaminer will recommend that they cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.It has been found that from September 25 to October 28, 1949, the RespondentCompany discriminated against Clifford E. Collins and Ervin R. Stewart, therebyencouraging membership in the Respondent Union and interfering with, restrain-ing, and coercing its employees in the exercise of rights guaranteed by Section 7of the Act; and that the Respondent -Union engaged in unfair labor practicesby causing the Respondent Company thus to discriminate, thereby restrainingthe two employees in the exercise of rights guaranteed by the Act.Since it was agreed by the parties at the hearing that the period from Sep-tember 25 to October 28, 1949, is the only period of discrimination involved,and the evidence establishes that the work the two employees were engagedin has been completed, it will not be recommended that Collins and Stewartbe offered reinstatement.Having found that both Respondents are responsible for the discriminationsuffered by Collins and Stewart, the Trial Examiner will recommend that theyjointly and severally make them whole for any loss of pay they may havesuffered by reason of the discrimination against them by payment to each ofthem of a sum of money equal to the amount he normally would have earnedas wages during the period from September 25 to October 28, 1949, less his netearnings during this period.Upon the basis of the foregoing findings of fact and upon the entire record inthe case the Trial Examiner makes the following:3In the opinion of the Trial Examiner, whether or not Collins had applied for member-ship in Local 101 Is immaterial to the major issues, since no contract existed betweenthe parties. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y., ETC. 419CONCLUSIONS OF LAW1. International Union of Operating Engineers, Hoisting and Portable LocalNo. 101 of Greater Kansas City and Vicinity, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Clif-ford E. Collins and Ervin It. Stewart, thereby encouraging membership in theRespondent Union, the Respondent Company has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exer-cise of rights guaranteed in Section 7 of the Act, the Respondent Companyhas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.By causing the Respondent Company to discriminate against employeesin violation of Section 8 (a) (3) of the Act, the Respondent Union has engagedin and is engaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act._5.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent Union has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (1) (A) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]NEWSPAPER AND MAIL DELIVERERS' UNION OF NEW YORK AND VICINITYandJOSEPH RizzoNEWSPAPER AND MAIL DELIVERERS' UNION OF NEW YORK AND VICINITYandIRVING SHAPIRO, FRED GORTON, Rocco NICOLINI, JOSEPH SAT-KOSKY, MICHAEL CONTINO, JOSEPH SCOPELLITI.Cases Nos. 2-CB-'141 and 2-CB-254.February 27,1951Decision and OrderOn September 29, 1950, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceeding, find-ing that the Union had engaged in and was engaging in certain-unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Union and theGeneral Counsel filed exceptions to the Intermediate Report, and theGeneral Counsel filed a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-93 NLRB No. 73.